Name: Commission Regulation (EEC) No 437/88 of 17 February 1988 re-establishing the levying of customs duties on women' s or girls' knitted or crocheted suits and ensembles of products of category 74 (order number 40.0740 originating in South Korea to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 No L 45/ 10 Official Journal of the European Communities 18 . 2. 88 COMMISSION REGULATION (EEC) No 437/88 of 17 February 1988 re-establishing the levying of customs duties on women's or girls' knitted or crocheted suits and ensembles of products of category 74 (order number 40.0740 originating in South Korea to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II of Council Regulation No 3782/87 (2), to individual ceilings, within the limits of quantities speci ­ fied in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of women's or girls' knitted or crocheted suits and ensembles of products of category 74 (order number 40.0740) the relevant ceiling amounts to 8 000 pieces ; Whereas on 9 February 1988 imports of the products in question into the Community originating in South Korea, a country covered by preferential, tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-introduce the levying of customs duties for the products in question with regard to South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 21 February 1988 the levying of customs duties, suspended in pursuance of Regulation (EEC) No 3782/87, shall be re-established in respect of the following products imported into the Community and originating in South Korea : Order number Category (Unit) CN code Description ( 1 ) (2) (3) (4) 40.0740 74 (1 000 pieces) 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in tis entirety and directly applicable in all Member States . Done at Brussels , 17 February 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 367, 28 . 12. 1987, p. 58. 0 OJ No L 367, 28 . 12. 1987, p . 1 .